Hile, J.
1. Under the evidence the trial judge, to whom by.consent the issues both of law and fact were submitted for decision, was authorized to find that the judgments in favor of the plaintiffs in error were void as to the other creditors contesting for the fund in the hands of the sheriff, for the reason that at the time the suits in which these judgments were rendered were instituted the domicile of neither of the defendants therein was in the county in which the suits were brought.
2. Whether the judgments referred to in the preceding note were void as between the holders thereof and the defendants therein was not a question at issue in the present proceedings; and it is ordered that so much of the judgment of -the court below as declares them nullities be so modified as to adjudicate them invalid only in so far as they affect the rights of other contesting creditors in this ease holding judgments against the same debtors.

Judgment affirmed, with direction.


All the Justices concur.